RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                         2    Castleberry v. Brigano                      No. 02-3433
        ELECTRONIC CITATION: 2003 FED App. 0398P (6th Cir.)
                    File Name: 03a0398p.06                                                     _________________
                                                                                                    COUNSEL
UNITED STATES COURT OF APPEALS
                                                                           ARGUED: Stephen P. Hardwick, PUBLIC DEFENDER’S
                  FOR THE SIXTH CIRCUIT                                    OFFICE, Columbus, Ohio, for Appellant. M. Scott Criss,
                    _________________                                      O F F IC E OF T H E A T T OR N E Y G E NE R A L,
                                                                           CORRECTIONS LITIGATION SECTION, Columbus, Ohio,
 WYMAN CASTLEBERRY ,              X                                        for Appellee. ON BRIEF: Stephen P. Hardwick, PUBLIC
          Petitioner-Appellant, -                                          DEFENDER’S OFFICE, Columbus, Ohio, for Appellant. M.
                                   -                                       Scott Criss, OFFICE OF THE ATTORNEY GENERAL,
                                   -  No. 02-3433                          CORRECTIONS LITIGATION SECTION, Columbus, Ohio,
           v.                      -                                       for Appellee.
                                    >
                                   ,                                                           _________________
 ANTHONY J. BRIGANO ,              -
 Warden,                           -                                                               OPINION
         Respondent-Appellee. -                                                                _________________
                                   -
                                  N                                          RONALD LEE GILMAN, Circuit Judge. Wyman
      Appeal from the United States District Court                         Castleberry was convicted in an Ohio state court of
     for the Southern District of Ohio at Columbus.                        aggravated murder and aggravated robbery. After exhausting
    No. 00-01122—George C. Smith, District Judge.                          his state court remedies, Castleberry petitioned the district
                                                                           court for a writ of habeas corpus. He argued that the
                   Argued: October 24, 2003                                prosecution withheld the following evidence in violation of
                                                                           Brady v. Maryland, 373 U.S. 83 (1963): (1) a statement by
            Decided and Filed: November 12, 2003                           the victim describing his assailant in a way inconsistent with
                                                                           Castleberry’s appearance, (2) a statement to detectives
  Before: DAUGHTREY and GILMAN, Circuit Judges;                            indicating that the prosecution’s key witness had been
             HAYNES, District Judge.*                                      plotting to rob the victim, and (3) statements by neighbors of
                                                                           the victim describing suspicious individuals in the vicinity of
                                                                           the shooting who did not match Castleberry’s appearance.
                                                                           The district court denied the writ. For the reasons set forth
                                                                           below, we REVERSE the judgment of the district court and
                                                                           GRANT Castleberry a conditional writ of habeas corpus that
                                                                           will result in the vacation of his conviction and sentence
                                                                           unless the state of Ohio commences a new trial against him
    *
                                                                           within 90 days after this judgment becomes final.
      The Honorable William J. Haynes, Jr., United States District Judge
for the Middle District of Tennessee, sitting by designation.

                                   1
No. 02-3433                      Castleberry v. Brigano       3    4     Castleberry v. Brigano                        No. 02-3433

                    I. BACKGROUND                                    Testifying for the prosecution, Thomas said that he went to
                                                                   Jason’s Bar at 8:00 p.m. on the evening of the shooting with
   The charges against Castleberry arose from the shooting of      his friend Carl “Skeeter” Gamble. He claimed to have seen
Jose Soriano, resulting in Soriano’s death several months          Castleberry, whom he says he knew from the neighborhood,
later. Following a mistrial in July of 1991, a second jury trial   walk across the street toward the back of Soriano’s apartment
commenced in February of 1992 and concluded nine days              while holding a small gun, knock on the back door, and then
later. Castleberry was sentenced to life with parole eligibility   ask for “a bag of weed.” Thomas testified that he heard a
after twenty years, plus three years of additional incarceration   single gunshot a “couple seconds” after Soriano opened the
for the use of a firearm.                                          door and that he then saw Castleberry exit the apartment.
                                                                   According to Thomas, Castleberry asked him to “say nothing
   The following facts are based upon the summary provided         to nobody about what happened” when they saw each other
by the Ohio Court of Appeals in its de novo review of the          the next day at Jason’s Bar.
final order by the state trial court denying Castleberry’s
petition for post-conviction relief:                                  Parts of Thomas’s testimony were supported by the
                                                                   testimony of other witnesses. One was Thomas’s friend
  On March 29, 1990, detectives David Morris and Sharon            Gamble, who testified that he had been drinking with Thomas
Ceckitti were dispatched to Soriano’s apartment, which was         at Jason’s Bar on the night of the shooting and that he saw
located across the street from Jason's Bar and near a grassy       Castleberry at the bar. According to Gamble, Castleberry
area where people from the neighborhood often gathered.            “was talking about robbing the . . . dope man, the dude that
Soriano could not be interviewed at the scene due to his           sells weed.” Gamble claimed that Castleberry had a gun with
wound. From the time of the shooting until Soriano’s death         him as “he walked up [to Soriano’s apartment,] . . . knocked
several months later, there were no significant leads in the       on the door[,] . . . and then . . . there was a fire off.” He said
case. Morris eventually interviewed Soriano’s parents,             that later, at Jason’s Bar, Castleberry told him that “the dude
however, which led to his contacting Kenneth “Chief”               tried to grab the gun and he shot it and the gun went off.”
Thomas.                                                            Morris, in his testimony, said that when he first questioned
                                                                   Gamble, “there was an indication that Gamble was not telling
  Detectives Morris and Ceckitti interviewed Thomas at the         the truth.” Gamble eventually “told the truth,” however, after
Orient Correctional Institution in September of 1990, where        Gamble was told what Thomas had said to the detectives and
he was incarcerated as the result of a conviction for receiving    Gamble’s “father made a comment to his son.”
property stolen from apartments adjacent to Soriano’s.
Morris testified that “right off the bat he [Thomas] said             Another Jason’s Bar patron who supported Thomas’s
Wyman Castleberry did it.” According to Morris, Thomas             testimony was Thomas Bailey. Bailey took the stand to say
“did not make any requests prior to the interview,” but the        that he had heard a gunshot and, approximately one hour
detective later received a request from Thomas’s attorney to       later, Castleberry had said: “the guy tried to take the gun from
write a letter to a judge on Thomas’s behalf. Morris               him and it went off.”
acknowledged that he wrote the letter and that Thomas was
granted early release from prison.                                   Still another prosecution witness supporting Thomas was
                                                                   Orlando Wilborn, who testified that he, his brother Thomas
                                                                   Wilborn, “Chief” Thomas, and Gamble had been drinking at
No. 02-3433                     Castleberry v. Brigano       5    6      Castleberry v. Brigano                      No. 02-3433

his house on the evening of the shooting. He said that some       subsequently declared a mistrial), she overheard Thomas say
time after Thomas and Gamble left his house, he and his           to someone in the hallway outside of the courtroom: “I don’t
brother went to Jason’s Bar. According to Orlando Wilborn,        know what good I can do when all I did was walk in and find
he was standing near the bar when he heard a gunshot. He          him.”
said that he immediately ran to his car, where his brother, who
was already at the car, remarked: “[T]hose guys are crazy,          The conflicting testimony of the witnesses was the sole
they tried to rob the weed spot.”                                 evidence presented at trial. No physical or forensic evidence
                                                                  was introduced to link Castleberry to the crime.
  Wilborn’s brother, Thomas Wilborn, also testifying for the
prosecution, said that after getting a drink at Jason's Bar, he     The Ohio Court of Appeals noted that the following
went across the street to the grassy area to join a group of      additional facts were revealed at the hearing conducted on
about 15 to 20 people, and that Castleberry was standing          Castleberry’s post-conviction petition:
among them with a gun. He claimed that someone in the
group spoke of a “place where you buy marijuana.” At the                 During the course of canvassing the neighborhood and
time he heard the gunshot, Thomas Wilborn said, he could see          conducting interviews, Detective Morris interviewed
both his roommate Lamont Martin and Thomas standing near              Judy Thomas of 3413 Bexvie, Apartment B, located
a wall in the grassy area.                                            diagonally from Mr. Soriano’s apartment. Ms. Thomas
                                                                      told the police that at approximately 8:15 on the evening
  Martin was the prosecution’s final witness. He claimed that         of the shooting, she was watching television. When she
he saw Castleberry go behind the apartment complex across             heard two men arguing outside, she looked out her
the street while Martin, Gamble, and Thomas walked to the             window and saw two thin black men, one of whom was
front of the complex. According to Martin, he was on his              “tall” and the other was somewhat shorter. This
way “to see if he [Castleberry] was going to rob the dope             argument was taking place while the two men were
man” when he heard a gunshot and ran back to the bar.                 standing on a front porch shared by Mr. Soriano's
                                                                      residence and a next door residence. According to Ms.
  Castleberry testified on his own behalf. He claimed that he         Thomas, one of the two men said, “You mother f . . . . . ,
did not know Soriano, had never been to Soriano’s apartment,          I'll kick your ass.” The men stepped down to the
never owned a firearm, and did not have one in his possession         sidewalk area and looked over at Ms. Thomas, who
on the night of the shooting.                                         immediately closed her drapes. The police summary of
                                                                      this interview was not provided to defense counsel.
  Another defense witness was James Correy, who lived in
Soriano’s apartment complex. He said that on the night of the         The police also interviewed Suntina Neddles, who
shooting he heard a gunshot as he went to answer a knock at           resided at 3419 Bexvie, Apartment E, located just north
his door by a man he identified only as “Albert.” Albert              of Mr. Soriano’s apartment building. Ms. Neddles told
pushed him back into the apartment, from where they                   police that she was looking at the parking lot area out of
observed two men running between the apartments.                      her upstairs window. She saw two male, black subjects
                                                                      exit a car which had been between two buildings. She
  Castleberry’s mother also testified for the defense. She said       believed that there were two other black males who
that on July 10, 1991 (during the first trial that was                stayed inside the car. Soon thereafter, she heard what she
No. 02-3433                      Castleberry v. Brigano           7   8      Castleberry v. Brigano                     No. 02-3433

  thought was the sound of a gunshot. She did not see the                After exhausting his remedies in the state courts,
  two men who had exited the car and walked between the               Castleberry petitioned the district court for a writ of habeas
  buildings. However, she did see the two men who had                 corpus on September 26, 2000. The Magistrate Judge issued
  stayed in the car (now parked in the lot) drive away from           a Report and Recommendation to deny the petition on
  the area. The police summary of this interview was                  May 30, 2001. Adopting the Report and Recommendation on
  likewise never provided to defense counsel.                         April 7, 2002 over Castleberry’s objection, the district court
                                                                      later granted Castleberry’s motion for a certificate of
  The police also interviewed Cerrie Clark, of 3407                   appealability. The present appeal followed.
  Bexvie, Apartment A, located diagonally from the
  Soriano apartment. Ms. Clark told the police that                                           II. ANALYSIS
  between 8:00 and 8:30 p.m., she looked out of her front
  window, facing the parking lot. She saw three male,                 A. Standard of review
  black subjects walking between the apartment buildings
  on the east side of the complex. Minutes later, she heard             Castleberry filed his petition for a writ of habeas corpus
  a car driving out of the parking lot at a high rate of speed.       after the effective date of the Antiterrorism and Effective
                                                                      Death Penalty Act of 1996. Accordingly, we may not grant
  Two days after Mr. Soriano was shot, Detectives Morris              habeas relief unless the state court’s decision either (1) “was
  and Ceckitti interviewed the victim at the hospital. Mr.            contrary to . . . clearly established Federal law, as determined
  Soriano told the police that he did not know the identity           by the Supreme Court of the United States,” or (2) “involved
  of the person who shot him. The victim described the                an unreasonable application of . . . clearly established Federal
  lone gunman as male, dark-black skin, who was 5'6" to               law, as determined by the Supreme Court of the United
  5'8", who had short hair and was clean-shaven. This                 States.” 28 U.S.C. § 2254(d)(1).
  information from the victim himself regarding the
  description of his assailant was never provided to defense             The Supreme Court explained these concepts in Williams
  counsel. There was testimony at the [post-conviction]               v. Taylor, 529 U.S. 362, 412-13 (2000), as follows:
  hearing indicating that on the date of the shooting,
  appellant wore a goatee and, thus, was not “clean-                      Under the “contrary to” clause, a federal habeas court
  shaven.”                                                                may grant the writ if the state court arrives at a
                                                                          conclusion opposite to that reached by this Court on a
  The police interviewed James Johnson again in                           question of law or if the state court decides a case
  September 1990. According to the statement he provided                  differently than this Court has on a set of materially
  to police (after the detectives informed him what “Chief”               indistinguishable facts.     Under the “unreasonable
  had told them), Johnson told the detectives that he heard               application” clause, a federal habeas court may grant the
  Kenneth “Chief” Thomas plotting the robbery of                          writ if the state court identifies the correct governing
  Soriano. This interview was never related to defense                    legal principle from this Court’s decisions but
  counsel.                                                                unreasonably applies that principle to the facts of the
                                                                          prisoner’s case.
State v. Castleberry, 1999 WL 1009738, at *6-7 (Ohio Ct.
App. Nov. 9, 1999).
No. 02-3433                       Castleberry v. Brigano        9    10   Castleberry v. Brigano                       No. 02-3433

  A state trial court’s findings of fact must be accepted unless     appellate court must follow is to evaluate the individual bits
rebutted by clear and convincing evidence. 28 U.S.C.                 of information withheld to determine if the information was
§ 2254(e)(1). In cases arising under § 2254, we accord               beneficial to the defense and material to the guilt or innocence
deference to the state appellate court’s “determination of what      such that the information should have been provided.”
the trial judge found.” Parker v. Dugger, 498 U.S. 308, 320          Because the state court applied only an item-by-item
(1991).                                                              determination of materiality, the decision is contrary to the
                                                                     Supreme Court’s decision in Kyles, 514 U.S. 419. The Court
   Castleberry argues that evidence was withheld in violation        in Kyles specified that the materiality of withheld evidence
of Brady v. Maryland, 373 U.S. 83, 87 (1963) (holding that a         may be determined only by evaluating the evidence
defendant’s due process rights are violated where the                collectively. Id. at 436 (“The fourth and final aspect of . . .
government withholds evidence favorable to a defendant that          materiality to be stressed here is its definition in terms of
is “material either to guilt or to punishment”). “There are          suppressed evidence considered collectively, not item by
three components of a true Brady violation: The evidence at          item.”); see also Schledwitz v. United States, 169 F.3d 1003,
issue must be favorable to the accused, either because it is         1012 (6th Cir. 1999) (“[I]n determining whether undisclosed
exculpatory, or because it is impeaching; that evidence must         evidence is material, the suppressed evidence is considered
have been suppressed by the State, either willfully or               collectively, rather than item-by-item, to determine if the
inadvertently; and prejudice must have ensued.” Strickler v.         ‘reasonable probability’ test is met.”); United States v. Frost,
Greene, 527 U.S. 263, 281-82 (1999). Favorable evidence is           125 F.3d 346, 383 (6th Cir. 1997) (stating that “courts should
material for Brady purposes “if there is a reasonable                evaluate the material effect of exculpatory evidence by
probability that, had the evidence been disclosed to the             examining the evidence collectively, not item-by-item”).
defense, the result of the proceeding would have been
different.” United States v. Bagley, 473 U.S. 667, 682 (1985);         Curiously, the state court proceeded to misstate the law
see also Jamison v. Collins, 291 F.3d 380, 385 (6th Cir. 2002)       under Kyles even though it had previously noted that
(“The prejudice (or materiality) element of a Brady violation        Castleberry’s “arguments, considered collectively, contend
is established if there is a reasonable probability of a different   that the prosecution repeatedly violated the fundamental
outcome of the trial had the Brady material been available.”).       discovery rules . . . and that the violations cumulatively
For purposes of determining reasonable probability, “[t]he           resulted in the lack of due process.” (Emphasis added.)
question is not whether the defendant would more likely than
not have received a different verdict with the evidence, but           In its brief, the government acknowledges that the state
whether in its absence he received a fair trial, understood as       court performed only an item-by-item determination of
a trial resulting in a verdict worthy of confidence.” Kyles v.       materiality: “Having explained why none of the withheld
Whitley, 514 U.S. 419, 434 (1995).                                   evidence was either exculpatory or material, it should go
                                                                     without saying that collectively, the evidence also falls short
B. The state court’s decision is contrary to Supreme                 of establishing a Brady violation.” (Emphasis added.) The
   Court precedent                                                   district court, too, noted that the state courts had examined
                                                                     “each item of evidence individually,” but the district court
  The state appellate court rejected Castleberry’s petition for      nevertheless concluded (without explanation) that it was “not
post-conviction relief because it found that no single item of       convinced that the cumulative effect of the excluded evidence
withheld evidence was material: “The process which this              denied petitioner a fair trial.”
No. 02-3433                      Castleberry v. Brigano      11    12    Castleberry v. Brigano                       No. 02-3433

  Remarkably, in one paragraph of its opinion, the state court     not have reasonably believed that the outcome of
of appeals appeared as though it would evaluate the withheld       Castleberry’s trial was worthy of confidence under Brady.
evidence collectively:
                                                                     In its de novo review, the state appellate court identified
  Defense counsel and the jury never knew that Ms.                 three items of withheld evidence, which, had they been
  Neddles saw two men go in or near the building where             evaluated collectively, strongly support the conclusion that
  the victim was shot, and then saw a car leave                    Castleberry’s trial did not produce an outcome worthy of
  immediately after she heard the shot. Defense counsel            confidence. The first item of withheld evidence involved the
  and the jury never knew that Ms. Clark could corroborate         description of his assailant that Soriano gave to the detectives,
  Ms. Neddles’s recollections, including the physical              which differed from Castleberry’s appearance in terms of both
  description of the “thin” subjects they saw. The jury and        height and facial hair. Soriano said that his assailant was
  defense did not know that “Chief” had allegedly                  “5'6" to 5'8", had short hair and was clean-shaven.” The state
  conspired to rob Mr. Soriano. The jury and defense did           court of appeals noted that “[t]here was testimony at the
  not know the details of the victim’s description of his          [post-conviction] hearing indicating that on the date of the
  assailant, particularly that he was clean-shaven; this was       shooting, [Castleberry] wore a goatee,” and that “[w]ritten
  contrary to evidence presented by appellant that he wore         police records indicate that Mr. Castleberry is a male, black,
  a goatee at the time and did not have long hair.                 height 5'10", weight 170 pounds.” In addition, the state
                                                                   appellate court noted that “a photograph of Wyman
State v. Castleberry, 1999 WL 1009738, at *7 (Ohio Ct. App.        Castleberry taken three weeks after the shooting shows
Nov. 9, 1999). Despite this summary of the withheld                identification information of 5'9", 221 pounds, very dark
evidence, however, the state court never went beyond               complexion with a moustache.”
evaluating the materiality of each individual item of evidence
separately. Kyles requires a different evaluation. The district       Because Soriano was the sole witness to the actual
court, therefore, erred in determining that the state court        shooting, his description of the assailant would have been
decision did not conflict with clearly established federal law,    highly relevant evidence for the jury to consider had it not
as determined by the Supreme Court.                                been withheld by the government. The state appellate court
                                                                   offered a theory to account for the discrepancy between
C. The state court’s decision involved an unreasonable             Soriano’s description of his assailant and Castleberry’s
   application of Supreme Court precedent                          appearance: “Given Mr. Soriano’s occupation as a drug
                                                                   dealer, Mr. Soriano may have had a motive to conceal what
  As the result of its de novo review of the state trial court’s   he knew about his assailant from police, either through his
post-conviction proceedings, the state court of appeals            distrust of the police or out of a desire to extract his own
concluded that Castleberry’s trial produced an outcome             street justice at a later time.” Based largely on this
worthy of confidence. The state appellate court reached its        conjecture, the state court concluded that “[u]nder the
conclusion after applying a standard that has been rejected by     circumstances, we cannot say that police or prosecuting
the Supreme Court, as discussed above. But even if the state       attorneys knew that the description given by Jose Soriano was
court had identified the correct legal standard and had            inaccurate or that it described someone other than Wyman
evaluated the evidence collectively, we conclude that it could     Castleberry.” But whether “the police or prosecuting
                                                                   attorneys knew that the description . . . was inaccurate or that
No. 02-3433                     Castleberry v. Brigano      13    14   Castleberry v. Brigano                      No. 02-3433

it described someone other than Wyman Castleberry” is               These statements, given to detectives by three neighbors of
irrelevant in determining whether evidence was withheld in        Soriano, point to a number of other possible suspects, and
violation of Brady. Jamison v. Collins, 291 F.3d 380, 385         among them might be the one described by Soriano as his
(6th Cir. 2002) (noting that whether the evidence was             assailant. The state court, however, dismissed the statements
withheld “intentionally or not” is irrelevant); Carter v. Bell,   of the neighbors as having “no demonstrated ties to the
218 F.3d 581, 601 (6th Cir. 2000) (“The [Brady] inquiry is        shooting.”
objective, independent of the intent of the prosecutors.”).
                                                                    True enough, some of the testimony by the patrons at
   The second item of evidence withheld by the government         Jason’s Bar on the night of the shooting would not have been
would certainly have undermined the credibility of Thomas,        contradicted by the withheld evidence. The key question,
the government’s key witness—a statement by Johnson that          however, “is not whether the state would have had a case to
“he heard Kenneth ‘Chief’ Thomas plotting the robbery of          go to the jury if it had disclosed the favorable evidence, but
Soriano.” By withholding this evidence, the government was        whether we can be confident that the jury’s verdict would
able to prevent the jury from learning that Thomas, because       have been the same.” Kyles, 514 U.S. at 453.
he was an obvious potential suspect himself, had a motive to
point to Castleberry as the assailant. Impeachment evidence,        In Kyles, the Court noted:
like exculpatory evidence, is subject to the disclosure under
Brady. Strickler v. Greene, 527 U.S. 263, 280 (1999) (“[T]he        Not every item of the State's case would have been
duty [to disclose evidence] encompasses impeachment                 directly undercut if the foregoing Brady evidence had
evidence as well as exculpatory evidence . . . .”).                 been disclosed. It is significant, however, that the
                                                                    physical evidence remaining unscathed would . . . hardly
  The third area of withheld evidence identified by the state       have amounted to overwhelming proof that Kyles was
appellate court involved witness accounts of suspicious             the murderer. . . . The inconclusiveness of the physical
persons in the vicinity of the attack on Soriano:                   evidence does not, to be sure, prove Kyles’s innocence,
                                                                    and the jury might have found the eyewitness testimony
  Defense counsel and the jury never knew that Ms.                  . . . sufficient to convict . . . . But the question is not
  Neddles saw two men go in or near the building where              whether the State would have had a case to go to the jury
  the victim was shot, and then saw a car leave                     if it had disclosed the favorable evidence, but whether we
  immediately after she heard the shot. Defense counsel             can be confident that the jury’s verdict would have been
  and the jury never knew that Ms. Clark could corroborate          the same. Confidence that it would have been cannot
  Ms. Neddles's recollections, including the physical               survive a recap of the suppressed evidence and its
  description of the “thin” subjects they saw.                      significance for the prosecution.
In addition, the government withheld a statement by Ms.           Id. at 451, 453.
Thomas, a neighbor of Soriano, that on the night of the
shooting she heard one of the two men whom she saw arguing          The same is true in the present case. As well-summarized
on Soriano’s porch exclaim: “You mother f . . . . . , I'll kick   in Castleberry’s brief:
your ass.”
No. 02-3433                    Castleberry v. Brigano     15   16   Castleberry v. Brigano                   No. 02-3433

  The evidence, taken together, indicates that the State’s     conditional writ of habeas corpus that will result in the
  star witness was involved with the crime and that Mr.        vacation of his conviction and sentence unless the state of
  Soriano’s killer was shorter, thinner and more clean-        Ohio commences a new trial against him within 90 days after
  shaven than Mr. Castleberry. More specifically:              this judgment becomes final.
  !   A jury should be allowed to weigh the victim’s
      withheld statement that his killer was a clean-shaven
      man who was 5'6" to 5'8" against evidence that Mr.
      Castleberry was 5'9" to 5'10" and wore a goatee at
      the time of the crime.
  !   A jury should consider the importance of the
      withheld testimony of three of the victim’s
      neighbors who—collectively—observed two thin
      men go in or near the building where the victim was
      shot and say, “You mother f . . . . . , I’ll kick you
      ass.” One of the witnesses then saw a car leave
      immediately after she heard the shot.             Mr.
      Castleberry was 221 pounds at the time of the crime.
  !   Finally, a jury should be allowed to weigh the
      credibility of the State’s star witness, Kenneth
      “Chief” Thomas, against the withheld testimony of
      a witness who told the police that “Chief” had
      planned to rob the victim.
  No reasonable court can have confidence in the decision
  of a jury that did not hear this withheld evidence.
[Emphasis in original.] We agree. With this additional
evidence, there is certainly a “reasonable probability of a
different outcome of the trial had the Brady material been
available.” Jamison v. Collins, 291 F.3d 380, 385 (6th Cir.
2002).
                  III. CONCLUSION
  For all of the reasons set forth above, we REVERSE the
judgment of the district court and GRANT Castleberry a